Citation Nr: 9931640	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-13 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to service connection for drug abuse.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from September 1965 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  This appeal was 
previously before the Board in May 1999.  The veteran is 
unrepresented in this appeal.

In September 1999 the Board received materials from the 
veteran duplicative of records already associated with the 
claims file.

The Board notes that comments from various physicians 
regarding the veteran's employability raise the issue of 
entitlement to nonservice-connected pension benefits.  As 
this issue has not been developed and adjudicated by the RO, 
it is referred to the RO for the necessary action.  


FINDINGS OF FACT

1.  While in service, the veteran was diagnosed with a 
personality disorder.

2.  There is no competent medical evidence that the veteran 
suffers from disability resulting from an acquired 
psychiatric disorder that is superimposed upon the 
personality disorder diagnosed in service.

3.  The veteran's drug abuse during active service was not in 
line of duty.

4.  An acquired psychiatric disorder was not manifested 
during the veteran's military service, there is no medical 
evidence of a nexus between a current psychiatric disorder 
and the veteran's military service.  

5. The veteran does not have post traumatic stress disorder 
(PTSD).


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or disability for 
which service connection may be granted.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 4.127 (1999).

2.  Drug abuse may not be service connected on a direct 
basis.  38 U.S.C.A. §§ 101(16), 105(a), 1110 (West 1991); 38 
C.F.R. §§ 3.301, 3.303 (1999); Barela v. West, 11 Vet. 
App. 280 (1998).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated during the veteran's active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For A Personality Disorder 

A review of the veteran's service medical records reveals 
that the veteran was not diagnosed with an acquired 
psychiatric disability during service.  Instead, the veteran 
was diagnosed with a personality disorder.  A July 1999 
addendum to a July 1999 report by a VA fee basis psychiatric 
examiner reflects that the veteran had a personality disorder 
in service.  The Board observes that personality disorders 
are not diseases or injuries for the purposes of service 
connection.  38 C.F.R. § 3.303(c) (1998); Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  Therefore, this aspect of the 
claim must be denied as lacking legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 



II.  Service Connection For Drug Abuse

Controlling law provides that service connection may be 
established, and compensation paid, for disability resulting 
from personal injury or disease incurred in or aggravated by 
service in line of duty.  38 U.S.C.A. §§ 101(16), 105(a), 
1110;  38 C.F.R. §§ 3.301, 3.303 (1999).  Service connected 
means, with respect to disability, that such disability was 
incurred in or aggravated in line of duty in active service.  
38 U.S.C.A. § 101(16).  An injury or disease will be deemed 
to be in line of duty unless it is the result of the persons 
own misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a).  

In Barela, the United States Court of Appeals for Veterans 
Claims (Court) addressed the issue of entitlement to service 
connection for alcohol and drug abuse secondary to the 
veteran's service connected disability.  It was held that 
38 U.S.C.A. § 1110 only prohibited "payment of 
'compensation' for disability due to alcohol and drug 
abuse."  Barela at 283.  The case at hand is distinguished 
from Barela because the Court, in Barela, did not address the 
meaning of service connection as defined at 38 U.S.C.A. 
§ 101(16) and because the current appeal is based on a claim 
for direct service connection for drug abuse.  In Hall v. 
West, No. 95-757, slip at 9, (U.S. Vet. App. Sept. 29, 1998) 
(single-judge nonprecedential memorandum decision)., it was 
concluded that "[t]he Secretary's argument that direct 
service connection for disease or injury resulting from abuse 
of alcohol or drug is precluded by §§ 101(16) and 105(a) is 
correct."  

The meaning of the language of 38 U.S.C.A. §§ 101(16) and 
105(a) is plain and clear as it relates to direct service 
connection.  Service connected means that the disability must 
be incurred in line of duty and injury or disease that is a 
result of abuse of drugs is not incurred in line of duty.  
Accordingly, direct service connection for drug abuse is not 
permitted, and the veteran's claim is denied as a matter of 
law.  Sabonis, supra; see also Barela; Hall.


III.  An Acquired Psychiatric Disorder

The Board finds that the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  That is, the 
Board finds that the veteran has submitted a claim which is 
plausible when his contentions and the evidence of record are 
viewed in the light most favorable to the claim.  After 
reviewing the record, the Board also finds that the duty to 
assist the veteran has been met.  38 U.S.C.A. § 5107(a).

The veteran contends that his current psychiatric disorders 
are etiologically related to his military service.  The law 
provides that a veteran is entitled to service connection for 
disability resulting from a disease or injury incurred or 
aggravated while in service.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).  Certain chronic disabilities, such 
as psychoses, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. §§ 3.303(d).  Service connection may also 
be granted for PTSD under the provisions of 38 C.F.R. §  
3.304(f) (1999).  Disability resulting from a mental disorder 
that is superimposed upon a personality disorder may also be 
service-connected.  38 C.F.R. § 4.127 (1999).

A November 1966 service medical record reflects a diagnosis 
of emotional unstable personality, passive-aggressive type.  
A February 1968 service medical record reflects an impression 
that includes emotional unstable personality.  The report of 
a medical examination conducted in April 1968 for the purpose 
of the veteran's separation from service shows that clinical 
evaluation of the psychiatric system was normal.

The report of a February 1996 VA psychiatric examination 
reflects diagnoses including depression with anxious 
features, rule out post-traumatic stress disorder (PTSD), and 
rule out personality disorder.

A March 1996 VA psychological assessment indicated that the 
veteran had clinical indicators of PTSD; the assessment did 
not contain a diagnosis portion.  It was recommended that the 
veteran receive a "complete PTSD work-up."

The report of an October 1996 VA psychiatric examination 
reflects diagnoses including major depression, with anxiety 
and paranoid features, and personality disorder, not 
otherwise specified.

A January 1998 statement from a VA PTSD treatment team 
clinical nurse specialist stated that symptoms described 
during the veteran's service would not be inconsistent with 
paranoid personality disorder.  She indicated that the 
veteran had "sub-threshhold (sic) PTSD symptoms related to 
his service time."

July 1999 VA medical records indicate that the veteran was 
diagnosed with PTSD.  The VA physician stated that she had 
never performed a full examination and had only seen the 
veteran briefly on one or two occasions.

The report of a July 1999 VA fee basis psychiatric 
examination reflected Axis I diagnoses of major depression, 
dysthymic disorder, and polysubstance abuse.  The report 
reflects that the veteran's medical records were available 
and reviewed.  The psychiatrist specifically stated that the 
veteran did not suffer from PTSD.  It was noted that the 
veteran's depression and severe polysubstance abuse were 
"major problems."  An addendum to the examination indicates 
as follows:

(1) His [the veteran's] onset of 
depression was not during the veteran's 
military service.  His episodes in the 
military were related to substance abuse 
and personality disorder.  (2) The drug 
abuse is not related to his depression or 
dysthymic disorder.

There is no competent medical evidence indicating that an 
acquired psychiatric disability was present during service, 
and an acquired psychiatric disorder was not shown until many 
years following the veteran's service.  Further, there is no 
competent medical evidence that a mental disorder has been 
superimposed on a personality disorder.  Rather the competent 
medical evidence, that addresses the issue, indicates that 
the veteran did not have an acquired psychiatric disorder 
during service and that an acquired psychiatric disorder is 
unrelated to his personality disorder.  

With respect to PTSD the January 1998 statement from the VA 
nurse associates "sub-threshhold (sic) PTSD symptoms" with 
service.  Other VA treatment records reflect diagnoses 
indicating the possibility of PTSD or that the veteran has 
PTSD.  All of this evidence will be accorded small probative 
weight in determining whether the veteran currently has PTSD 
because either PTSD is not definitively diagnosed or is 
indicated to be sub-threshold, or when it is clearly 
diagnosed it is done so by an examiner who does not have 
access to the veteran's medical records and who does not have 
a history of providing the veteran treatment.  The July 1999 
VA fee basis report and addendum will be accorded large 
probative weight because the examiner had access to the 
veteran's medical records and provided a detailed report and 
explanation relating to his reasoning and conclusions.  On 
the basis of the above analysis a preponderance of the 
evidence is against a finding that the veteran has a 
currently manifested psychiatric disorder, including PTSD, 
that was incurred in active service.  Accordingly, service 
connection for an acquired psychiatric disorder is not 
warranted.

ORDER

Entitlement to service connection for a personality disorder 
is denied.


Entitlement to service connection for drug abuse is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

